NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 19, 2020 *
                                Decided May 20, 2020

                                        Before

                      JOEL M. FLAUM, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

No. 19-2621

JOHN DAN BUMPHUS, JR.,                         Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Southern District of Illinois.

      v.                                       No. 16-CV-312-SMY-GCS

UNIQUE PERSONNEL                               Staci M. Yandle,
CONSULTANTS, et al.,                           Judge.
    Defendants-Appellees.

                                      ORDER

      John Bumphus, Jr., seeks to contest the rejection of his claims for wrongful
termination. After the district court entered its final judgment, Bumphus did not
promptly appeal. Instead, he filed a motion under Federal Rule of Civil Procedure 60(b),
which the district court denied, precipitating this appeal. We review only the district



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2621                                                                         Page 2

court’s denial of that Rule 60(b) motion and, because the court reasonably decided that
the motion did not warrant disturbing the underlying judgment, we affirm.

       Bumphus applied to UniQue Personnel Consultants, a job-placement agency, in
2015. A few days later, he began work at a warehouse. Soon after, back pain prevented
him from completing his work. He told supervisors about his back conditions—
including spinal stenosis—and they told him to bring a doctor’s note explaining his
limitations, which he did. In response, the warehouse offered him a different position
that paid less. Bumphus rejected the offer and did not return to the warehouse.

       Bumphus sued UniQue and other defendants, and the case proceeded in two
stages. In the first stage, the district court considered claims that Bumphus brought
against defendants under Title VII of the Civil Rights Act of 1967, 42 U.S.C. § 2000e–5,
the Age Discrimination in Employment Act, 42 U.S.C. § 621l, and under state law. The
court ruled that Bumphus had failed to state valid claims under these laws, but it
allowed to stand an additional claim, under the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12112, against UniQue. Bumphus appealed from the order
dismissing some of his claims, and this court ordered him to address whether it should
dismiss his appeal for lack of a final judgment. In response, Bumphus moved to
voluntarily dismiss the appeal. This court granted his motion and dismissed the appeal.

       In the next stage, the district court granted UniQue’s motion for summary
judgment on the ADA claim and entered its final judgment. Bumphus did not appeal
from that final judgment within the 30-day time limit. See FED. R. APP. P. 4(a)(1)(A).
Instead, over 90 days after the entry of judgment, he moved for relief from the
judgment under Federal Rule of Civil Procedure 60. The district court denied the
motion, reasoning that Bumphus had not shown a clerical mistake in the judgment,
see FED. R. CIV. P. 60(a), nor had he presented newly discovered evidence or shown any
other exceptional reason for the court to grant relief under Rule 60(b).

        On appeal, Bumphus devotes most of his brief to arguing that the district court
erred when it dismissed for failure to state a claim his discrimination and state-law
theories for relief. But the merits of that dismissal are not properly before us because
Bumphus did not appeal from the district court’s judgment within the required 30 days
of its entry. See FED. R. APP. P. 4(a)(1)(A). Moreover, his Rule 60 motion, which he filed
over 90 days from the entry of the judgment, did not toll the 30-day deadline to appeal.
See FED. R. APP. P. 4; Blue v. Int’l. Bhd. of Elec. Workers, 676 F.3d 579, 583–84 (7th Cir.
No. 19-2621                                                                       Page 3

2012). Therefore, Bumphus’s appeal, which he filed within 30 days of the denial of his
Rule 60 motion, is limited to the district court’s denial of that post-judgment motion.

       That brings us to the propriety of the denial of Bumphus’s Rule 60 motion, which
we review deferentially for abuse of discretion. Dolin v. GlaxoSmithKline LLC, 951 F.3d
882, 886 (7th Cir. 2020). Bumphus contends that the district court erred because he
presented new evidence that the court had not previously considered before entering
summary judgment for UniQue. Relief under Rule 60 based on “new” evidence is
allowed only when the movant, using reasonable diligence, could not have discovered
the evidence before judgment. See FED. R. CIV. P. 60(b)(2). Bumphus asserts that he did
not have the evidence before judgment, but he does not say that he could not with
diligence have acquired it sooner. Without such an assertion, the district court could
permissibly deny the motion. See Gleason v. Jensen, 888 F.3d 847, 853 (7th Cir. 2018).
Moreover, Bumphus has not refuted the district court’s conclusion that his evidence
merely duplicated what the court had already considered when ruling on the motion
for summary judgment, and thus was not new. The court therefore properly denied
Bumphus’s post-judgment motion for relief.

      We have considered Bumphus’s remaining arguments, and none has merit.

                                                                             AFFIRMED